 


109 HR 561 IH: To waive time limitations specified by law in order to allow the Medal of Honor to be awarded to Gary Lee McKiddy, of Miamisburg, Ohio, for acts of valor while a helicopter crew chief and door gunner with the 1st Cavalry Division during the Vietnam War.
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 561 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Levin (for himself, Mr. Van Hollen, Mr. Turner, Mr. LaTourette, Mr. McCotter, Mr. Rogers of Michigan, Mr. Strickland, Mr. Knollenberg, Mrs. Miller of Michigan, Mr. Kucinich, Mr. Lewis of Georgia, and Ms. Kilpatrick of Michigan) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive time limitations specified by law in order to allow the Medal of Honor to be awarded to Gary Lee McKiddy, of Miamisburg, Ohio, for acts of valor while a helicopter crew chief and door gunner with the 1st Cavalry Division during the Vietnam War. 
 
 
1.Authority to award Medal of Honor to Gary Lee McKiddy for valor during the Vietnam War 
(a)Waiver of time limitationsNotwithstanding the time limitations in section 3744(b) of title 10, United States Code, or any other time limitation, the President is authorized and requested to award the Medal of Honor under section 3741 of such title to Gary Lee McKiddy, of Miamisburg, Ohio, for the acts of valor referred to in subsection (b). 
(b)Action describedThe acts of valor referred to in subsection (a) are the conspicuous acts of gallantry and intrepidity at the risk of his life and beyond the call of duty of Gary Lee McKiddy, between October 25, 1969, and May 6, 1970, and particularly on May 6, 1970, the day he died during a combat operation in Cambodia while serving as a Specialist Four in the 1st Cavalry Division of the United States Army. 
(c)Posthumous awardThe Medal of Honor may be awarded under this section posthumously as provided in section 3752 of title 10, United States Code. 
 
